Johnston, C. J.
(dissenting) : The manner of the killing is an element of the offense, and is a question of fact for the determination of a jury. The jury did decide that the manner of the killing was both cruel and unusual, and a majority of the court approve of the finding that it was cruel. If there was testimony fairly tending to show that the method of the killing was unusual, it was the duty of the court to submit the question to the jury, and its verdict should not be set aside. In this state homicides are uncommon, and it is not easy to define the usual manner in which unlawful killings are committed. In almost every case it must necessarily be a question for the jury to determine. The act of a large, robust man attacking a weak and sickly cripple, choking him, beating him on the face and body, and twisting his leg off, as one of the witnesses described it, is sufficiently unique in manner to make it a jury question as to whether or not it is a usual or an unusual killing. I am, therefore, of the opinion that there was sufficient testimony to take the question to the jury, and that its verdict should be upheld.